UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: June 30 Date of reporting period:March 31, 2014 Item 1. Schedule of Investments. SilverPepper Commodity Strategies Global Macro Fund CONSOLIDATED SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Contracts Value PURCHASED OPTIONS CONTRACTS - 0.0% PUT OPTIONS - 0.0% Potash Corp. of Saskatchewan, Inc. 30 Exercise Price: $34, Expiration Date: April 19, 2014 $ TOTAL PURCHASED OPTIONS CONTRACTS (Cost $1,044) Principal Amount SHORT-TERM INVESTMENTS - 85.5% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $3,211,813) TOTAL INVESTMENTS - 85.5% (Cost $3,212,857) Other Assets in Excess of Liabilities - 14.5% TOTAL NET ASSETS - 100.0% $ 1 The rate is the annualized seven-day yield at period end. SilverPepper Commodity Strategies Global Macro Fund CONSOLIDATED SCHEDULE OF INVESTMENTS - Continued As of March 31, 2014 (Unaudited) FUTURES CONTRACTS Unrealized Expiration Number of Value at Value at Appreciation Long Contracts Date Contracts Trade Date March 31, 2014 (Depreciation) Commodity Futures CBOT Corn December 2014 1 $ $ $ CME Lean Hogs December 2014 1 CME Lean Hogs April 2015 1 ) CME Live Cattle August 2014 5 NYMEX Natural Gas July 2015 1 NYMEX Natural Gas August 2015 1 NYMEX Natural Gas September 2015 1 NYMEX Natural Gas October 2015 1 NYMEX Natural Gas July 2016 6 Currency Futures CME Euro June 2014 1 ) CME Mexican Peso June 2014 5 Index Futures CBOE Volatility Index April 2014 1 ) Unrealized Expiration Number of Value at Value at Appreciation Short Contracts Date Contracts Trade Date March 31, 2014 (Depreciation) Commodity Futures CBOT Soybean May 2014 $ ) $ ) $ ) Currency Futures CME British Pound June 2014 ) ) ) CME Japanese Yen June 2014 ) ) 34 ) ) ) TOTAL FUTURES CONTRACTS $ $ $ SilverPepper Merger Arbitrage Fund SCHEDULE OF INVESTMENTS As of March 31, 2014 (Unaudited) Number of Shares Value COMMON STOCKS – 76.1% COMMUNICATIONS – 13.1% LIN Media LLC - Class A* $ Time Warner Cable, Inc. CONSUMER DISCRETIONARY – 3.5% Coastal Contacts, Inc.* 1 Jos A Bank Clothiers, Inc.* CONSUMER STAPLES – 21.9% Beam, Inc. 2 HEALTH CARE – 10.3% ArthroCare Corp.* Gentium S.p.A. - ADR* 1 Hi-Tech Pharmacal Co., Inc.* 2 TECHNOLOGY – 17.3% Accelrys, Inc.* ATMI, Inc.* LSI Corp. Xyratex Ltd.1 UTILITIES – 10.0% UNS Energy Corp. 2 TOTAL COMMON STOCKS (Cost $2,726,036) Principal Amount SHORT-TERM INVESTMENTS – 9.5% $ UMB Money Market Fiduciary, 0.01%3 TOTAL SHORT-TERM INVESTMENTS (Cost $343,550) TOTAL INVESTMENTS – 85.6% (Cost $3,069,586) SilverPepper Merger Arbitrage Fund SCHEDULE OF INVESTMENTS – Continued As of March 31, 2014 (Unaudited) Other Assets in Excess of Liabilities – 14.4% $ TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – (9.0)% COMMON STOCKS – (9.0)% COMMUNICATIONS – (9.0)% ) Comcast Corp. - Class A ) ) Media General, Inc.* ) ) TOTAL SECURITIES SOLD SHORT (Proceeds $321,250) $ ) ADR – American Depository Receipt * Non-income producing security. 1 Foreign security denominated in U.S. Dollars. 2 All or a portion of this security is segregated as collateral for securities sold short. 3 The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedule of Investments. SilverPepper Funds CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS March 31, 2014 (Unaudited) Note 1 – Organization SilverPepper Commodity Strategies Global Macro Fund (“Commodity Strategies Global Macro” or ‘‘Commodity Strategies Global Macro Fund’’) and SilverPepper Merger Arbitrage Fund (“Merger Arbitrage” or “Merger Arbitrage Fund”) (each a “Fund” and collectively the “Funds”) are organized as a non-diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). The Commodity Strategies Global Macro Fund’s primary investment objective is to create returns that are largely uncorrelated with the returns of the general stock and bond markets. The Fund commenced investment operations on October 31, 2013, with two classes of shares, Advisor Class and Institutional Class. The Merger Arbitrage Fund’s primary investment objective is to create returns that are largely uncorrelated with the returns of the general stock market. The Fund commenced investment operations on October 31, 2013, with two classes of shares, Advisor Class and Institutional Class. The shares of each class represent an interest in the same portfolio of investments of the Fund and have equal rights as to voting, redemptions, dividends and liquidation, subject to the approval of the Trustees. Income, expenses (other than expenses attributable to a specific class) and realized and unrealized gains and losses on investments are allocated to each class of shares in proportion to their relative shares outstanding. Shareholders of a class that bears distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. (a) Consolidation of Subsidiary The Commodity Strategies Global Macro Fund may invest up to 25% of its total assets in the subsidiary, a wholly-owned and controlled subsidiary formed under the laws of the Cayman Islands (the “Subsidiary”).The consolidated Schedules of Investments, Statement of Assets and Liabilities, Statement of Operations, Statement of Changes in Net Assets and Financial Highlights of the Fund include the accounts of the Subsidiary.All inter-company accounts and transactions have been eliminated in the consolidation for the Fund.The Subsidiary is advised by SilverPepper LLC and acts as an investment vehicle in order to effect certain investments consistent with the Fund’s investment objectives and policies specified in the Fund’s prospectus and statement of additional information. The Subsidiary will generally invest in derivatives, including swaps, commodity interests and other investments intended to serve as margin or collateral for swap positions. The inception date of the Subsidiary was October 31, 2013.As of March 31, 2014, total assets of the Fund were $3,802,903, of which $297,573, or approximately 8%, represented the Fund’s ownership of the shares of the Subsidiary. Note 2 – Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of their financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (“OTC”) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Futures contracts are valued at the settlement price established each day by the board of exchange on which they are traded. The daily settlement prices for financial futures are provided by an independent source.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. SilverPepper Funds CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) A Fund’s assets are valued at their fair market value. If a market quotation is not readily available for a portfolio security, the security will be valued at fair value (the amount which the Fund might reasonably expect to receive for the security upon its current sale) as determined in good faith by the Fund’s advisor, subject to review and approval by the Valuation Committee, pursuant to procedures adopted by the Board of Trustees. The actions of the Valuation Committee are subsequently reviewed by the Board at its next regularly scheduled board meeting. The Valuation Committee meets as needed. The Valuation Committee is comprised of all the Trustees but action may be taken by any one of the Trustees. (b) Options The Funds may write or purchase options contracts primarily to enhance the Funds’ returns or reduce volatility. In addition, the Funds may utilize options in an attempt to generate gains from option premiums or to reduce overall portfolio risk.When the Fund writes or purchases an option, an amount equal to the premium received or paid by the Fund is recorded as a liability or an asset and is subsequently adjusted to the current market value of the option written or purchased.Premiums received or paid from writing or purchasing options which expire unexercised are treated by the Fund on the expiration date as realized gains or losses.The difference between the premium and the amount paid or received on affecting a closing purchase or sale transaction, including brokerage commissions, is also treated as a realized gain or loss.If an option is exercised, the premium paid or received is added to the cost of the purchase or proceeds from the sale in determining whether the Fund has realized a gain or a loss on investment transactions. The Fund, as writer of an option, may have no control over whether the underlying securities may be sold (call) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.The Fund, as a purchaser of an option, bears the risk that the counterparties to the option may not have the ability to meet the terms of the option contracts. (c) Futures Contracts The Commodity Strategies Global Macro Fund may enter into futures contracts (including contracts relating to foreign currencies, interest rates, commodities securities and other financial indexes and other commodities), and purchase and write (sell) related options traded on exchanges designated by the Commodity Futures Trading Commission (“CFTC”) or, consistent with CFTC regulations, on foreign exchanges.The Fund intends primarily to invest in futures contracts and options on them through the Subsidiary.The Merger Arbitrage Fund may use index and other futures contracts and may use options on futures contracts. A futures contract provides for the future sale by one party and the purchase by the other party of a specified amount of a commodity, such as an energy, financial agricultural or metal commodity, at a specified price, date, time and place. For example, a foreign currency futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specified non-U.S. currency at a specified price, date, time and place. Similarly, an interest rate futures contract provides for the future sale by one party and the purchase by the other party of a certain amount of a specific interest rate sensitive financial instrument (e.g., a debt security) at a specified price, date, time and place.Securities, commodities and other financial indexes are capitalization weighted indexes that reflect the market value of the securities, commodities or other financial instruments respectively, represented in the indexes. A futures contract on an index is an agreement to be settled by delivery of an amount of cash equal to a specified multiplier times the difference between the value of the index at the close of the last trading day on the contract and the price at which the agreement is made. The clearing house of the exchange on which a futures contract is entered into becomes the counterparty to each purchaser and seller of the futures contract. SilverPepper Funds CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) A futures contract held by a Fund is valued daily at the official settlement price on the exchange on which it is traded.Each day a futures contract is held, the Fund pays or receives cash, called “variation margin,” equal to the daily change in value of the futures contract.Variation margin does not represent borrowing or a loan by the Fund but is instead a settlement between the Fund and the broker of the amount one would owe the other if the futures contract expired.The Fund also is required to deposit and to maintain margin with respect to put and call options on futures contracts written by it.Such margin deposits will vary depending on the nature of the underlying futures contract (and the related initial margin requirements), the current market value of the option and other futures positions held by the Fund. Although some futures contracts call for making or taking delivery of the underlying assets, generally these obligations are closed out prior to delivery by offsetting purchases or sales of matching futures contracts (involving the same exchange, underlying security or index and delivery month).If an offsetting purchase price is less than the original sale price, a Fund realizes a capital gain, or if it is more, the Fund realizes a capital loss.Conversely, if an offsetting sale price is more than the original purchase price, a Fund realizes a capital gain, or if it is less, the Fund realizes a capital loss.The transaction costs also must be included in these calculations.As discussed below, however, the Fund may not always be able to make an offsetting purchase or sale.In the case of a physically settled futures contract, this could result in the Fund being required to deliver, or receive, the underlying physical commodity, which could be adverse to the Fund. At any time prior to the expiration of a futures contract, a Fund may seek to close the position by seeking to take an opposite position, which would operate to terminate the Fund’s existing position in the contract. Positions in futures contracts and options on futures contracts may be closed out only on the exchange on which they were entered into (or through a linked exchange). No secondary market for such contracts exists. Although the Fund may enter into futures contracts only if there is an active market for such contracts, there is no assurance that an active market will exist at any particular time. Most futures exchanges limit the amount of fluctuation permitted in futures contract prices during a single trading day. Once the daily limit has been reached in a particular contract, no trades may be made that day at a price beyond that limit or trading may be suspended for specified periods during the day. It is possible that futures contract prices could move to the daily limit for several consecutive trading days with little or no trading, thereby preventing prompt liquidation of futures positions at an advantageous price and subjecting the Fund to substantial losses. In such event, and in the event of adverse price movements, the Fund would be required to make daily cash payments of variation margin. In such situations, if the Fund had insufficient cash, it might have to sell assets to meet daily variation margin requirements at a time when it would be disadvantageous to do so. In addition, if the transaction is entered into for hedging purposes, in such circumstances the Fund may realize a loss on a futures contract or option that is not offset by an increase in the value of the hedged position. Losses incurred in futures transactions and the costs of these transactions will affect the Fund’s performance. (d) Futures Options The Funds may purchase and write call and put futures options. Futures options possess many of the same characteristics as options on securities and indexes.A futures option gives the holder the right, in return for the premium paid or received, to assume a long position (call) or short position (put) in a futures contract at a specified exercise price upon expiration of, or at any time during the period of, the option. Upon exercise of a call option, the holder acquires a long position in the futures contract and the writer is assigned the opposite short position.In the case of a put option, the opposite is true.The Funds, as a writer of an option, may have no control over whether the underlying futures contracts may be sold (call) or purchased (put) and as a result, bear the market risk of an unfavorable change in the valuation of the futures contracts underlying the written option.The Funds, as a purchaser of an option, bear the risk that the counterparties to the option may not have the ability to meet the terms of the option contract. SilverPepper Funds CONSOLIDATED NOTES TO SCHEDULE OF INVESTMENTS - Continued March 31, 2014 (Unaudited) (e) Short Sales The Funds may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To borrow the security, the Fund also may be required to pay a premium or interest fee, which are recorded as interest expense.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. (f) Money Market Investments The Commodity Strategies Global Macro Fund invests a significant amount (85.5% as of March 31, 2014) in the UMB Money Market Fiduciary.The UMB Money Market Fiduciary acts as a bank deposit for the Fund, providing an interest bearing account for short-term investment purposes.This investment vehicle is not publically traded on open markets. Note 3 – Federal Income Taxes At March 31, 2014, gross unrealized appreciation and depreciation on investments owned by the Funds, based on cost for federal income tax purposes were as follows: Commodity Strategies Global Macro Fund Merger Arbitrage Fund Cost of investments $ $ Gross unrealized appreciation $
